NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
21. (New) An integrated circuit, comprising: 
a first plurality of compare lanes, and a second plurality of compare lanes; 
wherein each of the first plurality of compare lanes is configured to: 
receive a first plurality of settings bits indicating a first programmable criteria for the compare lane, the first programmable criteria indicating at least one of a first programmable value or a first configurable comparison type, 
receive a first input symbol, 
determine, during a first processing cycle of the integrated circuit, a first comparison result for the first input symbol based on the first programmable criteria, and 
output the first comparison result for the first input symbol to a downstream compare lane of the second plurality of compare lanes, wherein the downstream compare lane is configured to use the first input symbol and the first comparison result for the first input symbol as inputs during a second processing cycle of the integrated circuit subsequent to the first processing cycle.  
34. (New) A method for use with an integrated circuit, the method comprising: 
at each of a first plurality of compare lanes of the integrated circuit: 
receiving a first plurality of settings bits indicating a first programmable criteria for the compare lane, the first programmable criteria indicating at least one of a first programmable value or a first configurable comparison type, 
receiving a first input symbol, 
determining, during a first processing cycle of the integrated circuit, a first comparison result for the first input symbol based on the first programmable criteria, and 
outputting the first comparison result for the first input symbol to a downstream compare lane included in a second plurality of compare lanes of the integrated circuit, wherein the downstream compare lane is configured to use the first input symbol and the first comparison result for the first input symbol as inputs during a second processing cycle of the integrated circuit subsequent to the first processing cycle.  
40. (New) An integrated circuit, comprising: 
a first plurality of compare lanes, and 
a second plurality of compare lanes; 
wherein each of the first plurality of compare lanes is configured to: 
receive a first plurality of settings bits indicating a first programmable criteria for the compare lane, the first programmable criteria indicating at least one of a first programmable value or a first configurable comparison type; 
receive a first input symbol; and 
during a first processing cycle of the integrated circuit: determine a first comparison result for the first input symbol based on the first programmable criteria; 
output the first comparison result for the first input symbol to a downstream compare lane of the second plurality of compare lanes; and 
output the first comparison result for the first input symbol to a first feature counter shared by each of the first plurality of compare lanes; and 
wherein the downstream compare lane of the second plurality of compare lanes is configured to: 
receive a second plurality of settings bits indicating a second programmable criteria for the compare lane, the second programmable criteria indicating at least one of a second programmable value or a second configurable comparison type; and 
during a second processing cycle of the integrated circuit subsequent to the first processing cycle: 
determine an additional comparison result for the first input symbol based on the second programmable criteria; and 
output the additional comparison result to a second feature counter shared by each of the second plurality of compare lanes.

Prior art of record such as Cafarella (US 2016/0267142) discloses determining patterns of symbols in streams of data (abstract; figures 10, 22), but does not disclose the sequentially related steps performed by claims the integrated circuits and method of claims 21, 34, and 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 8, 2022